Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the rce filed on 05/04/2022.  Claims 3, 5 and 27-50 are canceled, claims 52-54 are newly added and claims 1-2, 4, 6-26 and 51-54 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 4-10, 12, 16, 20-23, 25-26 and 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (EP 2546806 B1) in view of Yamamoto (US 2001/0043236) and further in view of Yelsey (US 2013/0204596).

Claim 1. Swaminathan discloses a system, comprising:
a screen configured for wear by a user (As shown in Fig. 1, the camera observes the scene consisting of a person holding up a visual 20 marker. The AR system then automatically places on this marker a 30 graphical model virtually in the scene, (0004 [see fig.1 wearable display]), the screen configured to display a 2- dimensional (2D) element (From the user's perspective, he/she is provided a live view of the bounding box that represents the object rendered in real-time exactly where the object lies in the scene. As the user moves around the object, the bounding box also relatively is shown to match the position and size of the object. The user then simply clicks to take snapshots of the object from different positions to reveal the different sides/faces of the object. ([0031]);
a processing unit coupled to the display (For every image acquired, the system automatically processes it to extract relevant texture information. Moreover, using the marker already in place, one can acquire multiple images from different positions so as to "image" the various sides of the furniture. In the following, details of our semiautomatic method for 30 model and texture extraction for real-time augmentation of scenes with real-world objects will be presented) ([0030]); and
a user input device configured to generate a signal in response to a user input for selecting the 2D element displayed by the screen (This indicates that the user should ideally be able to provide all necessary data by simply indicating the four points - four "touch/clicks" on the screen) ([0109]); enabling the user to select each of the selectable points, preferably by a clicking or touching operation, and to connect the respective point by a drag-and-drop operation to the corresponding corners of the sector to be selected, [(0074]);
Swaminathan does not explicitly disclose wherein the processing unit is configured to obtain model information of a 3-dimensional (3D) model associated with the 2D element from a storage device in response to the generated signal; and wherein the 2D element comprises a graphical object, and the 3D model is a three-dimensional version of the graphical object; and wherein the system is configured to provide an indication that the 2D element is selectable to access the 3D model, wherein the indication is provided before the 3D model is provided for manipulation by the user.
However, Yamamoto discloses wherein the processing unit is configured to obtain model information of a 3-dimensional (3D) model associated with the 2D element from a storage device in response to the generated signal; and wherein the 2D element comprises a graphical object, and the 3D model is a three-dimensional version of the graphical object ([0041],[0043], [0045], [0047],[0048]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Swaminathan. One would have been motivated to do so in order to allow improved operation, increased flexibility and a more consistent perception for user to specify a particular feature contained in 3D.
However, Yelsey discloses wherein the system is configured to provide an indication that the 2D element is selectable to access the 3D model (It should be noted that the described symbol-based scheme is only an example of how selectability/navigability might be indicated… It is within the scope of the present invention for the indication to be a letter, a number, a plus sign, any other character, a shape that is not a letter or number, a color, cell shape, cell location, cell location in relation to a separate indication of selectability, a sound, a change in color, a change in sound, a change in characters, or even an animation) ([0052], [0053]), wherein the indication is provided before the 3D model is provided for manipulation by the user (For example, but not by limitation, the depiction of cells 312 shown in FIG. 4 can be modified from the shown two dimensional depiction to a three dimensional representation or a perspective view similar to the perspective utilized to show the various framework levels…) ([0071]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Swaminathan. One would have been motivated to do so to enable a collaborative and dynamic learning environment that would be especially conducive to the derivation and discovery of complex patterns and therefore the derivation and discovery of useful and interesting knowledge.

Claim 3. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, Swaminathan further discloses wherein the 2D element indicates an object, and the 3D model is a three-dimensional version of the object. (Examples of textured objects rendered virtually into new scenes. The textures were computed using our automatic method. While {a) represents just a view of the virtually rendered object using extracted textures, (b), {c), and (d} represent virtually placed objects using our extracted textures in new environments. Placing a virtual object with natural textures extracted from the object itself gives the user a much better and realistic view of the object in its new "home.", ([0093], see fig. 9); The AR system according to the invention, as illustrated by way of example in Fig. 12, allows the user to measure an object reliably (within acceptable margins of error) and capture images from which a texture mapped 30 model is computed as well as to use the textured models to virtually place and manipulate the object in a new location ([0017]).

Claim 4. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, Swaminathan further discloses wherein the 3D model is a 3D rendering or 3D depiction of the 2D element (Examples of textured objects rendered virtually into new scenes. The textures were computed using our automatic method. While {a) represents just a view of the virtually rendered object using extracted textures. {b). {c). and (d) represent virtually placed objects using our extracted textures in new environments. Placing a virtual object with natural textures extracted from the object itself gives the user a much better and realistic view of the object in its new "home.", ([0093], see fig. 9).

Claim 6. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, Swaminathan further discloses wherein the screen is configured to provide a visual information as the indication (As shown in Fig. 13, the system then displays a control-cube of known size on the marker along with a control-pane allowing the user to select specific faces of the box to move and extrude the box thereby moving and resizing it. The user can select one face at a time, and swipe left or right to extrude that face of the box inwards (making the box smaller) or outwards (making it bigger). These operations allow the user to resize as well as translate the box in the plane of the marker, ([0101]).

Claim 7. Swaminathan Yamamoto and Yelsey disclose the system of claim 6, Swaminathan further discloses wherein the visual information comprises a change in a color of the 2D element (pixel color information) ([0042]).

Claim 8. Swaminathan Yamamoto and Yelsey disclose the system of claim 6, Swaminathan further discloses wherein the visual information comprises a graphic that is displayed in association with the 2D element (As shown in Fig. 13, the system then displays a control-cube of known size on the marker along with a control-pane allowing the user to select specific faces of the box to move and extrude the box thereby moving and resizing it. The user can select one face at a time, and swipe left or right to extrude that face of the box inwards (making the box smaller) or outwards (making it bigger). These operations allow the user lo resize as well as translate the box in the plane of the marker, ([0101]).

Claim 9. Swaminathan Yamamoto and Yelsey disclose the system of claim 6, Swaminathan further discloses wherein the visual information comprises a change in a configuration of a cursor (As shown in Fig. 13, the system then displays a control-cube of known size on the marker along with a control-pane allowing the user to select specific faces of the box to move and extrude the box thereby moving and resizing it. The user can select one face at a time, and swipe left or right to extrude that face of the box inwards (making the box smaller) or outwards (making it bigger). These operations allow the user to resize as well as translate the box in the plane of the marker, ([0101]) and changing the configuration of the visual indication (The measurement itself is carried out semi-interactively by the user visually changing the size of a virtual bounding box in the viewfinder of his device so as to enclose the furniture as shown by way of example in Fig. 3, ([0022]).

Claim 10. Swaminathan Yamamoto and Yelsey disclose the system of claim 6, Yamamoto further discloses wherein the visual information comprises a display of the 3D model beginning to grow out of the 2D element (fig. 5). One would have been motivated to do so in order to allow improved operation, increased flexibility and a more consistent perception for user to specify a particular feature contained in 3D.

Claim 12. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, Swaminathan further discloses wherein the 2D element is presented within a browser or a viewer (fig s. 1, 12).

Claim 16. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, Swaminathan further discloses wherein the 3D model is dynamically generated (The various modules that together enable easy capture of the 3D model of the object together with Image based textures for real-time augmented reality rendering) ([0093]).

Claim 20. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, Swaminathan further discloses comprising a memory storing the 3D model, and wherein the processing unit is configured to obtain the 3D model by retrieving the 3D model from the memory (the user is enabled to store the 3D model representation or share the 3D model representation, for example online using one of various modalities such as e-mail, MMS, online-portals, etc,) ([0086]).

Claim 21. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, Swaminathan further discloses wherein the 3D model is for addition to an environment that is presented by the system (Examples of textured objects rendered virtually into new scenes. The textures were computed using our automatic method. While (a) represents just a view of the virtually rendered object using extracted textures, (b), (c), and (d) represent virtually placed objects using our extracted textures in new environments. Placing a virtual object with natural textures extracted from the object itself gives the user a much better and realistic view of the object in its new "home.", ([0093, see fig. 9); The AR system according to the invention, as illustrated by way of example in Fig. 12, allows the user to measure an object reliably (within acceptable margins of error) and capture images from which a texture mapped 3D model is computed as well as to use the textured models to virtually place and manipulate the object in a new location) ([0017]).

Claim 22. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, Swaminathan further discloses wherein the processing unit is configured to receive a command for placing the 3D model at a certain location with respect to an environment as viewed through the screen (Examples of textured objects rendered virtually into new scenes. The textures were computed using our automatic method. While (a) represents just a view of the virtually rendered object using extracted textures, (b), (c), and (d) represent virtually placed objects using our extracted textures in new environments. Placing a virtual object with natural textures extracted from the object itself gives the user a much better and realistic view of the object in its new "home.", ([0093, see fig. 9); The AR system according to the invention, as illustrated by way of example in Fig. 12, allows the user to measure an object reliably (within acceptable margins of error) and capture images from which a texture mapped 3D model is computed as well as to use the textured models to virtually place and manipulate the object in a new location) ([0017]).

Claim 23. Swaminathan Yamamoto and Yelsey disclose the system of claim 22, Swaminathan further discloses wherein the command comprises a cursor position generated based on a movement of a cursor to place the 3D model in association with a virtual object or a real-world object with respect to the environment (As shown in Fig. 13, the system then displays a control-cube of known size on the marker along with a control-pane allowing the user to select specific faces of the box to move and extrude the box thereby moving and resizing it. The user can select one face at a time, and swipe left or right to extrude that face of the box inwards (making the box smaller) or outwards (making it bigger). These operations allow the user to resize as well as translate the box in the plane of the marker, ([0101]) [Wherein marker and graphic display is being interpreted as the cursor]).

Claim 25. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, Swaminathan further discloses wherein the system is configured to provide a MR, AR, or VR environment to the user (The present invention relates to an augmented reality system and a method of augmented reality, and in particular to an augmented reality system and a method of augmented reality allowing for measurement, 3D modeling and visualization of real world objects) ([0001]).

Claims 26 and 51 represent the method and medium of claim 1, respectively and are rejected along the same rationale.

Claim 52. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, Yelsey further discloses wherein the system is configured to provide an audio signal as the indication that the 2D element is selectable to access the 3D model (It should be noted that the described symbol-based scheme is only an example of how selectability/navigability might be indicated… It is within the scope of the present invention for the indication to be a letter, a number, a plus sign, any other character, a shape that is not a letter or number, a color, cell shape, cell location, cell location in relation to a separate indication of selectability, a sound, a change in color, a change in sound, a change in characters, or even an animation) ([0052], [0053]), (For example, but not by limitation, the depiction of cells 312 shown in FIG. 4 can be modified from the shown two dimensional depiction to a three dimensional representation or a perspective view similar to the perspective utilized to show the various framework levels…) ([0071]). One would have been motivated to do so to enable a collaborative and dynamic learning environment that would be especially conducive to the derivation and discovery of complex patterns and therefore the derivation and discovery of useful and interesting knowledge.

Claim 53. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, Yelsey further discloses wherein the system is configured to provide a visual information as the indication that the 2D element is selectable to access the 3D model, the visual information being different from the 2D element (It should be noted that the described symbol-based scheme is only an example of how selectability/navigability might be indicated… It is within the scope of the present invention for the indication to be a letter, a number, a plus sign, any other character, a shape that is not a letter or number, a color, cell shape, cell location, cell location in relation to a separate indication of selectability, a sound, a change in color, a change in sound, a change in characters, or even an animation) ([0052], [0053]), (For example, but not by limitation, the depiction of cells 312 shown in FIG. 4 can be modified from the shown two dimensional depiction to a three dimensional representation or a perspective view similar to the perspective utilized to show the various framework levels…) ([0071]). One would have been motivated to do so to enable a collaborative and dynamic learning environment that would be especially conducive to the derivation and discovery of complex patterns and therefore the derivation and discovery of useful and interesting knowledge.

Claim 54. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, Yelsey further discloses wherein the system is configured to change the 2D element as the indication that the 2D element is selectable to access the 3D model (It should be noted that the described symbol-based scheme is only an example of how selectability/navigability might be indicated… It is within the scope of the present invention for the indication to be a letter, a number, a plus sign, any other character, a shape that is not a letter or number, a color, cell shape, cell location, cell location in relation to a separate indication of selectability, a sound, a change in color, a change in sound, a change in characters, or even an animation) ([0052], [0053]), (For example, but not by limitation, the depiction of cells 312 shown in FIG. 4 can be modified from the shown two dimensional depiction to a three dimensional representation or a perspective view similar to the perspective utilized to show the various framework levels…) ([0071]). One would have been motivated to do so to enable a collaborative and dynamic learning environment that would be especially conducive to the derivation and discovery of complex patterns and therefore the derivation and discovery of useful and interesting knowledge.

5.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (EP 2546806 B1) in view of Yamamoto (US 2001/0043236) in view of Yelsey (US 2013/0204596) and further in view of De BRUIJN (EP 3617871 A1).

Claim 2. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, but fail to explicitly disclose wherein the user input device is configured to generate the signal in response to a double-clicking action, a press-and-hold action, a long hold action, a pressing of a button while a cursor is pointing at the 2D element, a hovering of the cursor over the 2D element for a threshold period of time, or an audio input.
However, De BRUIJN discloses wherein the user input device is configured to generate the signal in response to an audio input ([0019]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Swaminathan. One would have been motivated to do so in order to allow improved operation, increased flexibility and a more consistent perception of an audio and visual scene.

Claim 11. Yamamoto and Yelsey disclose the system of claim 1, but fail to explicitly disclose wherein the system is configured to provide an audio signal as the indication.
However, De BRUIJN discloses wherein the system is configured to provide an audio signal as the indication ([0085]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Swaminathan. One would have been motivated to do so in order to allow improved operation, increased flexibility and a more consistent perception of an audio and visual scene.

6.	Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (EP 2546806 B1) in view of Yamamoto (US 2001/0043236) in view of Yelsey (US 2013/0204596) and further in view of Taylor et al. (US 2014/0340423 A1).

Claim 13. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, but fail to explicitly disclose wherein the 3D model is stored in association with a page descriptor information.
However, Taylor discloses wherein the 3D model is stored in association with a page descriptor information (The marker is then considered to be detected as a whole, and the composite marker id is the Internal_Marker_ID_Exernal_Marker_ID. As described, this composite id is then used in a Web service call, which returns the content metadata information (e.g., in an XML format) corresponding to the marker. Preferably, the meta XML includes information such as type of content, remote address of the content, title, description, and information to render dynamic interactive call-to-action buttons, ([0045],[0054]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Swaminathan. One would have been motivated to do so in order to provide a platform to enable configuration, administration and management of augmented reality markers adapted to be scanned by an end user mobile device to enable AR experience.

Claim 14. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, but fail to explicitly disclose wherein the 2D element is a part of a page, and wherein metadata for the page indicates a location from which the 3D model is to be retrieved.
However, Taylor discloses wherein the 2D element is a part of a page, and wherein metadata for the page indicates a location from which the 3D model is to be retrieved (the 2D element is a part of a page, and wherein metadata for the page indicates a location from which the 3D model is to be retrieved (this composite id is then used in a Web service call, which returns the content metadala information (e.g., in an XML format) corresponding to the marker. Preferably, the meta XML includes information such as type of content, remote address of the content, title, description, and information to render dynamic interactive call-to-action button) ([0045]), This page includes a number of user controls by which the administrator may provision a marker. Thus, the administrator may select a marker type (e.g., video, 3D object, or the like) 302 and upload the actual content object, identify the marker 304, enter a description 306, select from an industry list 308, configure a marker thumbnail 310, select a call-to-action 312, and select the format (e.g .. jpg) for the marker 314) ([0036]); A database 606 stores information that associates a marker code with a bundle path/video path. A web server 608 provides a web-accessible front end (e.g., a set of web pages, a website, etc.) ([0054]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Swaminathan. One would have been motivated to do so in order to provide a platform to enable configuration, administration and management of augmented reality markers adapted to be scanned by an end user mobile device to enable AR experience.

Claim 15. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, but fail to explicitly disclose wherein the 2D element is part of a page, and wherein markup language of the page comprises metadata that designates the 2D element as being associated with the 3D model.
However, Taylor discloses wherein the 2D element is part of a page, and wherein markup language of the page comprises metadata that designates the 2D element as being associated with the 3D model (the front-end of the above-described infrastructure is also representative of a conventional web site (e.g., a set of one or more pages formatted according to a markup language). FIG. 2 illustrates a representative landing page 200 of a display interface for a service customer administrator. Typically, a service customer is an entity (e.g., a brand, advertiser, marketer, or the like) that uses the platform to configure markers and associate those markers to products and services of interest. Upon authentication (and assuming the user has authority), the administrator is presented with landing page and may select among one or more campaigns 202, review a selected campaign, activate or deactivate a particular campaign, search for markers (by type 204, keyword 206, creation date 208, date range 210, and industry 212), and provision new markers by selecting an "Add a Marker" button 214. When the administrator selects the Add a Marker function) ([0036]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Swaminathan. One would have been motivated to do so in order to provide a platform to enable configuration, administration and management of augmented reality markers adapted to be scanned by an end user mobile device to enable AR experience.

Claim 17. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, but fail to explicitly disclose wherein the 2D element is a part of a page presented in a browser or viewer, and wherein the 3D model is loaded and/or made available when or after the page is loaded in the browser or the viewer.
However, Taylor discloses wherein the 2D element is a part of a page presented in a browser or viewer, and wherein the 3D model is loaded and/or made available when or after the page is loaded in the browser or the viewer (The URI is a Uniform Resource Locator, and identifies a location on the Internet (or some other network) at which the content object may be fetched. The client rendering engine then fetches the content object (and there may be multiple such content objects) and returns it (or them) to the mobile device AR-run-lime. Stated another way, the content object is then streamed or downloaded to the device run-time for rendering in response to the scan. As noted above, the content object itself may be supplemented with one or more overlay call-to-action controls that are accessible by an end user (viewing the content) to perform additional control actions (e.g., make a call. enter into a chat. send a text message, obtain additional information, or the like) upon viewing the content) ([0043]); An asset bundle 602 refers to a set of content 3D models/objects that have been uploaded to the platform, typically by or on behalf of a provider. A database 606 stores information that associates a marker code with a bundle path/video path. A web server 608 provides a web-accessible front end (e.g., a set of web pages. a website, etc.). Typically, and as noted above, end user mobile devices interact with the web server via Web services application programming interfaces (APls). An administrative interface 610 (as shown in FIGS. 2-3, by way of example) provides a console through which authorized entities (e.g., customers) provision their assets) ([0054]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Swaminathan. One would have been motivated to do so in order to provide a platform to enable configuration, administration and management of augmented reality markers adapted to be scanned by an end user mobile device to enable AR experience.

Claim 18. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, but fail to explicitly disclose wherein the processing unit is configured to retrieve the 3D model through a request made to an application programming interface (API).
However, Taylor discloses wherein the processing unit is configured to retrieve the 3D model through a request made to an application programming interface (API) (FIG. 6 is a simplified block diagram of the basic components of server-side architecture for use herein. In this paradigm, a file system 600 comprises one or more asset bundles 602 and video files 604, e.g., in one of MOV, MP4 and .M4V formats. An asset bundle 602 refers to a set of content 3D models/objects that have been uploaded to the platform, typically by or on behalf of a provider. A database 606 stores information that associates a marker code with a bundle path/video path. A web server 608 provides a web-accessible front end (e.g., a set of web pages, a website. etc.). Typically, and as noted above, end user mobile devices interact with the web server via Web services application programming interfaces (APls). An administrative interface 610 (as shown in FIGS. 2-3, by way of example) provides a console through which authorized entities (e.g., customers) provision their assets) ([0054]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Swaminathan. One would have been motivated to do so in order to provide a platform to enable configuration, administration and management of augmented reality markers adapted to be scanned by an end user mobile device to enable AR experience.

Claim 19. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, but fail to explicitly disclose wherein the processing unit is configured to obtain the 3D model associated with the 2D element by receiving the 3D model transmitted via a network.
However, Taylor discloses wherein the processing unit is configured to obtain the 3D model associated with the 2D element by receiving the 3D model transmitted via a network (That marker identifier is then provided (e.g., via a Web services call) to the network-accessible platform. In response, the platform returns an identifier (e.g., a URI) to a particular content object that the mobile device rendering application then accesses. The content object is then streamed or downloaded to the device runtime for rendering in response to the scan. The content object itself may be supplemented with one or more overlay controls that are accessible by an end user (viewing the content) to perform additional control actions (e.g., make a call, enter into a chat, send a text message, obtain additional information, or the like) upon viewing the content, ([0009]); The URI is a Uniform Resource Locator, and identifies a location on the Internet (or some other network) at which the content object may be fetched. The client rendering engine then fetches the content object (and there may be multiple such content objects) and returns it (or them) to the mobile device AR-run-time. Stated another way, the content object is then streamed or downloaded to the device run-time for rendering in response to the scan. As noted above, the content object itself may be supplemented with one or more overlay call-to-action controls that are accessible by an end user (viewing the content) to perform additional control actions (e.g., make a call, enter into a chat, send a text message, obtain additional information, or the like) upon viewing the content) ([0043]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Swaminathan. One would have been motivated to do so in order to provide a platform to enable configuration, administration and management of augmented reality markers adapted to be scanned by an end user mobile device to enable AR experience.

7.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (EP 2546806 B1) in view of Yamamoto (US 2001/0043236) in view of Yelsey (US 2013/0204596) and further in view of Hilliges et al. (US 2012/0113140 A1).

Claim 24. Swaminathan Yamamoto and Yelsey disclose the system of claim 1, but fail to explicitly disclose wherein the screen is at least partially transparent for allowing the user to view a surrounding environment through the screen.
However, Hilliges discloses wherein the screen is at least partially transparent for allowing the user to view a surrounding environment through the screen (The augmented reality system 102 also comprises a display device which is at least partially transparent and allows the user to concurrently view real objects through the display device, and also computer-generated graphics displayed on the display device. In the example of FIG. 1, the display device comprises a display screen 108 and an optical beam splitter 110. The display screen 108 is arranged to display a virtual environment or scene comprising the computer-generated graphics that augment and enhance reality. The display screen 108 can be, for example, a flat panel display such as a liquid crystal display (LCD) or organic light emitting diode (OLED) display, or any other suitable type of display) ([0023]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Swaminathan. One would have been motivated to do so in order to combine a virtual environment with a view of the user-interaction region, so that both are visible at the same time to a user.

Response to Arguments
8.	Applicant’s arguments and amendments filed on 05/04/2022 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171